 HERMAN BUNS & SON401Herman Buns&Son, Inc.andInternational Union ofOperatingEngineers,Local234.Case18-CA-3313November 22, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn June 14, 1972, Administrative Law Judge 1George Turitz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.The Administrative Law Judge found that byconcertedly refusing to work before 7:30 a.m.without pay the five employees engaged in concertedactivities for the purpose of mutual aid and protec-tion and were discharged for these activities.Weagree.When Steiff, Durgin, and Ziegler arrived at theirmachines a few minutes after 7 a.m., Tegtmeyer, theRespondent's foreman, informed them that theywere late and would be docked one-half hour. Zieglerand Durgin protested, but walked away. Moorearrived to find Steiff and Tegtmeyer arguing. Steiffsaid that if his time would not start until 7:30, hewould wait in his car and begin working when histime began. Tegtmeyer replied that the men would befired if they went down to their cars. After Mooresaid he would not donate half an hour of his time,Tegtmeyer said he could either start work then,without an argument, his time to begin at 7:30, orconsider himself fired.Moore answered that heconsidered himself fired and began walking down theroad with Steiff. Durgin, seeing this, followed a fewsteps behind.2When they saw Durgin, Steiff, and Moore walkingaway, Johnson and Clark stopped working to askwhatwas going on. Informed of Tegtmeyer'sultimatum, Clark and Johnson decided not to acceptit, and left with the others.iThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2Ziegler, however, chose to work the rest of the day, claiming time onlyfrom 7:303Buns denied that there was any discussion of the discharge, but theAfter the group had walked a few steps, Tegtmeyerdrove up and warned the men to go back to work.Durgin replied "Don, all you have to do is start ourtime at starting time and we'll go back to work," butTegtmeyer refused.The five discharged employees left the project andwent to the Company's office at Britt, 75 miles away,to ask Robert Buns, the Respondent's active manag-er,why they should accept the dock and whether thedischarge stood.Buns was absent but all fivereturned the next day, Sunday, and spoke with Buns,who told them that Tegtmeyer had fired them and heconsidered him right.3 On Monday morning, whenthe five men picketed the jobsite, Tegtmeyer orderedthe other employees to go to work, warning that ifthey did not do so they would be out of work "likethe five fired Saturday."It is apparent that the five employees engaged inconcerted activity by refusing to work before 7:30without pay for work performed prior to that time.Tegtmeyer's demand that they do so was unequivo-cal; the five employees could only protest by walkingout, although they realized that this would result intheir discharges. That the men wished to work isevidenced by their actions in driving 75 miles onSaturday immediately after they were discharged toappeal their firings to Buns, then again seeking ameeting with him on Sunday. Buns stated on Sundaythat the men were discharged, and on MondayTegtmeyer referred to the men who were "fired onSaturday."When the five employees refused to work withoutpay, for work performed before 7:30, they wereexercising their right to engage in concerted activityfor the purpose of mutual aid or protection. TheRespondent discharged them, not for their tardiness,but for their protected activity in refusing toacquiesce to Tegtmeyer's unequivocal and uncom-promising demands that they work without pay until7:30.Accordingly,we find that the Respondentviolated Section 8'(a)(1) of the Act.REMEDYFor reasons expressed by the Administrative LawJudge we find that an appropriate remedy forRespondent's unfair labor practices includes,interalia,a requirement that Respondent make thediscriminateeswhole for any loss of earningssuffered by them from 7:30 a.m. on August 28 to thedateRespondent offers them reinstatement. It isclear that these employees did not intend to engageAdministrative Law Judge did not credit his testimony.The; Respondentexcepts to this and other credibility findings,but we are satisfied under theStandard Dry Wall Productstest (91 NLRB 544) that there is no basis foroverturning the findings of the Administrative Law Judge.200 NLRB No. 67 402DECISIONS OF NATIONAL LABORRELATIONS BOARDin, nor did they engage in, a strike to obtain the one-half hour's pay they were to be docked for tardiness.Rather, they were concertedly refusing to workduring the remainder of the half hour they were to bedocked. As they were discharged for engaging in thatrefusal, the backpay period appropriately begins asof 7:30 a.m. on August 28, 1971.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Herman Buns &Son, Inc., Britt, Iowa, shall take the action set forthin said recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge filed byInternationalUnion of Operating Engineers, Local 234(the Union), on September 1, 1971, and served on that dateupon Herman Buns & Son, Inc.' (Respondent, and, attimes the Company), the General Counsel of the NationalLabor Relations Board (the Board),, through the RegionalDirector for Region 18, on February 7, 1972, issued acomplaint and notice of hearing which was duly servedupon Respondent. Respondent filed its answer in which itdenied all allegations of unfair labor practices. A hearingon the Complaint was held before me in Garner, Iowa, onMarch 2 and 3, 1972, at which the General Counsel,Respondent, and the Union were represented by theirrespective counsels.All parties have submitted briefs.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,Herman Buns & Son, Inc., is an Iowacorporation having its principal place of business at Britt,Iowa, where it is engaged in highway construction. In thecourse of its operations Respondent annually has grossreceipts in excess of $500,000, including receipts in excessof$250,000 from the State of Iowa or its politicalsubdivisions for services performed on projects financed inwhole or in part by the Federal government. In the courseof its operations, also, Respondent annually purchases fuel,equipment, and materials valued at in excess of $50,000from sellers located outside the State of Iowa, or fromsellerswho, although located within the State of Iowa,received directly from outside the State of Iowa the fuel,equipment, or materials purchased by Respondent. I findthatRespondent is an employer engaged in commerce1This is the correct name of Respondent, and the Complaint, includingthe caption, was amended at the hearing accordingly.within the meaning of Section 2(2)(6) and (7) of theNational Labor Relations Act, as amended (the Act).II.THE LABORORGANIZATION INVOLVEDInternationalUnionof Operating Engineers,Local 234,isa labororganizationwithin themeaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA.IntroductionThe issues litigated were whether the five employeesnamed in the Complaint quit or were discharged, and, ifthe latter,whether the reason constituted a concertedactivity.InAugust 1971 Respondent was engaged in grading,ditch, and culvert work for a road near Ricefield, Iowa.The road went through farm country and the employees onthe project arrived near each day's work area by privateautomobile.As the work progressed, they parked theirvehiclesatvariousplaces,sometimes at the nearestaccessible point to where the particular day's work was tobegin, at other times at a point they estimated would benear where the day's work would end. In some instancesthese parking spots were rather far from the beginningwork point and the men were transported between theircars and the machines they operated by Respondent'sgrease bus or by the foreman's pickup truck. When theparking spots were nearby, they walked. There was nodefinitecustom or policy as to the distance whichwarranted transportation.On Saturday morning, August 28, at about 6:40 or 6:45,a number of the employees arrived at the work area andparked their cars at the same place where some had parkedthe previous day. Two, Dietz and Hannah, were to workequipment standing nearby, and they immediately startedpreparations for work. The grease bus and the foreman'struck could be seen from the parking area, and the fiveemployees named in the Complaint stood around awhile,expecting to be picked up. They were Steiff, Durgin,Moore, Clark, and Johnson.2 As 7 o'clock, the startingtime, approached, they finally concluded that they werenot to be picked up, and they started walking up the roadtowards their respective equipment. At that point anotheremployee, Ziegler, arrived. He parked his car and fell inwith the others.B.TheAlleged ConcertedActivities and Discharge1.Steiff,Moore, and DurginRespondent's foreman, Don Tegtmeyer, was standing athis pickup truck, about 50 feet from where Steiff, Durgin,and Ziegler had left their machines the previous evening.2All five had previously signed cards for the Union, but they had notbeen mademembers. HERMAN BUNS & SONThis was about 3/4-mile from where the men had parkedtheir cars.3 They arrived at their machines shortly after7:00 and were about to prepare for work.4 Tegtmeyercalled Steiff over and, pointing to his watch, said, "You'rea little late, aren't you?" Tegtmeyer testified that when hespoke, he was addressing all three men, and I so find. Steiffsaid yes, they had been waiting to be picked up. Tegtmeyerreplied that they were docked half an hour for being late.Durgin asked if that included him, and Tegtmeyer said itdid, pointing out that it was 7:15 and his machine was notrunning. Durgin protested that the men had been waiting"down there" to be picked up. Tegtmeyer replied that"down there" did not count .5 Ziegler also protested thatthe dock was unfair. Durgin walked over to his machine,upset and undecided what to do.Moore, whose primary job was to help Quaintance, thehead greaser, had stopped at the grease bus to askQuaintance whether he was needed for greasing. Told no,he proceeded to Tegtmeyer's truck, a quarter of a milefarther up the road from the bus, to find out what he wasto do that day. He arrived to find Durgin cogitating at hismachine and Steiff arguing with Tegtmeyer. Learning ofthe dock, he asked Tegtmeyer who else was affected.Tegtmeyer told him, "All those fellows who walked up theroad with you."Steiff asked if the docking meant that his time wouldstart at 7:30, and when Tegtmeyer said it did, he said hewould go to his car and be back at 7:30. Tegtmeyer repliedthat if the men went down to their cars, they should keepgoing because they would be through.6 Moore said that hewould not donate half an hour of his time, and Tegtmeyertold him he could either start work then without anargument, his time to start at 7:30, or consider himselffired.Moore replied, "I guess I consider myself fired."SteiffandMoore started down the road together,carrying their lunch buckets. Seeing this, Durgin made uphismind and followed, a few steps behind. Moore testifiedas follows:Q.Did you men make a decision on whether or notyou were going to work this half hour free?A.Not at that time, we had already made thatdecision, yes, in our own mind, not to each other.Ziegler got on his machine and started it. While itwarmed up, he drank some coffee. He worked the rest ofthe day, and claimed time only from 7:30.2.Johnson and ClarkThese employees' work places were near the grease bus.They had been at work for some time when they saw Steiff,Moore, and Durgin approaching carrying their lunchbuckets. They stopped working and asked what was goingon. Informed of Tegtmeyer's order that all be docked one-half hour but nevertheless start work immediately or be3The various distances referred to in this Decision were the estimates ofthe employees. I do not regard them as accurate.4Tegtmeyer testified that the time was 7 15, Durgin and Steiff testifiedthat it was 5 to 10 minutes earlier. The difference would not affect the meritsof the case.5While some lateness was excused, the employees were supposed to beat their machinesat 7 o'clockBefore actual operation commenced it wasnecessary to do some greasing and to allow the machine to warm up forseveral minutes403fired,Johnson and Clark decided not to accept theseconditions. Clark covered the exhaust pipe of his machineand the two started to walk down the road with the others.Johnson and Clark had walked a few steps whenTegtmeyer drove up and warned that the men had bettergo back to work or they would be sorry, since Respondenthad much work lined up for the fall. Durgin, who at thatpointwas standing with Johnson next to the pickup,replied, "Don, all you have to do is start our time atstarting time, and we'll go back to work." Tegtmeyer said,"No, I can't do that. Take a half hour dock or down theroad," adding, "As far as that for you, John Durgin, Bunstold me to fire you two weeks ago." Durgin replied, "Well,Iguess it's done now." 7 Clark, who heard part of theconversation, said "Mr. Tegtmeyer, I went to work. I wasworking at 7 o'clock. I have loaded two loads of dirt. Whyshould I be docked a half hour?" Tegtmeyer replied,"Everybody who walked up this road is docked a half hour... You'll take the dock along with the rest of them andgo back to work or down the road." Clark testifiedspecifically that his conversation with Tegtmeyer tookplace after he had decided to walk off. He explained hisdecision as follows:Well, it was because he had told these others, and Iheard him telling John [Durgin] that either go back towork or else, and I had made up my mind if they weregoing to get docked and they told me I was gettingdocked, I was not going to take the dock. When I heardthis, I turned around and asked him myself.C.Alleged Reaffirmations of the DischargeThe five discharged employees left the project area anddecided to go to the Company office at Britt, some 75 milesaway, to find out from RobertBuns,Respondent's vicepresident and its active manager, why they should acceptthe dock and whether their discharge stood. In RobertBuns' absence,they spoke to Herman Buns, his father, whowas president of Respondent but only semiactive in itsaffairs.Told that the men had been discharged for being"five or some minutes late," he said that he did not seewhere that was "such a problem," but that the men wouldhave to speak to Robert Buns.The next morning, Sunday, all five met with Robert Bunsat the Company shop, with Moore as their designatedspokesman.Moore askedBunswhether he had heardabout the incident on Saturday.Bunsreplied, "You fellowsdon't work here any more, I don't know what you aredoing here." Moore asked if they still had jobs and Bunsreplied that Tegtmeyer had fired them and he consideredhim right. Moore then asked whether the men would bepaid for the half hour they had put in arguing withTegtmeyer. Buns replied that they had not worked the halfhour, had had not worked for Respondent since Friday,6Tegtmeyer answered"No" to the question,"Did you tell them theywere fired9"As to whether any of the men said something about goingdown to sit in their cars,he testified that he could not remember one way orthe other.Ziegler testified that he did not hear Tegtmeyer's conversationwith the other employeesMoore and Durgin testified convincingly aboutthe incident, and I have credited their testimony.7Durgin testified that although he said, "we,"he was speaking only forhimself. Johnson testified,in effect,that in view of Durgin's use of "we," heunderstood Tegtmeyer's reply to apply to him, Johnson. 404DECISIONS OF NATIONALLABOR RELATIONS BOARDand would not any more. He started pouring abuse on themen they had walked out.8On Monday morning the men picketed the jobsite withsigns bearing the Union's name and indicating that theywere picketing Respondent for a contract with the Union.The signs said nothing about the terminations, but the mentold employees that they had been discharged the previousSaturday and the circumstances, and some refrained fromworking. Tegtmeyer arrived between 7 and 7:30 andordered the employees to go to work, warning that if theydid not, they would be out of work "like the five firedSaturday." He gave the five men a half hour to clear out,and when they did not, he called the sheriff. A deputyappeared, but he permitted the picketing to continue. LaterMoore spoke to Buns and told him that if the men couldnot work, they were going to picket. Buns replied that"nobody was going to make him join any damn un-ion...." 9D.Concluding Findings1.The allegedly concerted activitiesAt or shortly before 7:15 Ziegler, Durgin, and Steiffarrived together at the area of Tegtmeyer's truck. Tegtmey-er's order that pay would start at 7:30 but work must startat once was obviously directed to all three. The fact that hecalled Steiff over to comment on the hour detractedsomewhat from the clarity of the scope of the directive.However, Ziegler and Durgin recognized that it probablyapplied to them, and Tegtmeyer immediately cleared upthe ambiguity by so stating. He himself testified at thehearing that what he said to Steiff was directed to all three.Moore arrived and learned of the order and that it appliedto him, also, as well as to Clark and Johnson.Moore and Steiff indicated that they were ready to startwork at 7:30 but would not work the prior quarter-hourwithout pay. It is unnecessary for purposes of this case todecide whether the four employees' talk with Tegtmeyer-all of the same, protesting nature-was a concertedactivity.What is plain is that when Moore and Steiff wentbeyond words and, by walking down the road with theirlunch buckets, unequivocally refused to work under theconditions laid down by Tegtmeyer, they did so together.Respondent emphasizes that Moore and Steiff reachedtheirdecisionwithout prior discussion. In ambiguoussituations such discussion often makes plain that acts aregroup, rather than individual, acts. However, prior discus-sion is not a condition precedent to a finding that acts areconcerted.DistinguishMushroom Transportation Co. v.N.L.R.B.,330 F.2d 683 (C.A. 3), cited by Respondent,which did not involve acts but only talk which, moreover,the Court specifically found did not look forward to groupaction. In the present case two employees, standing neareach other, simultaneously refused to work under new9Bunsdenied that there was any discussion of the discharge He testifiedthat the men, some of whom lived at substantialdistancesfrom Britt, onlyasked for pay for thehalf hour Bunsimpressed me unfavorably as to thecredibility, and I have not credited his testimony. When the men submittedtheir time reports, they included their claim for one-half hour on Saturdayand Respondent paid them.9These findings are based on the testimony of General Counsel'switnessesRespondent adduced no testimony describing the incidents onconditions laid down in a directive intended for both, aswell as the others who had walked up the road together. Ifind that by walking off the job Moore and Steiffconcertedly refused to work the time before 7:30 withoutpay.Moore, Ziegler, Durgin, and Steiff all had the samereactionofoutrage to Tegtmeyer's order. They hadincurred expenses in coming to the job that day-some haddriven 75 miles-and the half- or quarter-hour pay doesnot appear to have been the important factor. Apparentlythemen felt that a principle was involved. Zieglerovercame his feelings of outrage and went to work. Durginwas torn. However, the sight of Moore and Steiff walkingoff the job tipped the balance, and he fell in close behindthem. I find that Durgin refused in concert with otheremployees, to work before 7:30 without pay.Clark and Johnson saw Moore, Durgin, and Steiffconcertedly walking off the job. Apprised of the reason,they joined in, thereby refusing, in concert with the others,to work before 7:30 without pay.I have emphasized that, following Tegtmeyer's edict, thefirst act of any employee, as opposed to mere words, wasthe simultaneous walking off by Moore and Steiff. Thissimultaneity simplifies the demonstration that the fiveemployees acted concertedly. However, a more correctapproach to this issue is to examine the entire incident as asingle event, rather than a series of separate events to benicely analyzed. Tegtmeyer issued an edict to a group, andhe got a group response in the form of the employeeswalking off the job together. Indeed, the men's refusal towork under Tegtmeyer's conditions did not becomeunequivocally final until they had left the jobsite; beforethat Tegtmeyer pursued them and tried to persuade themto change their minds. They refused, since he still insistedon the half-hour dock and their services, and all five leftthe jobsite together.10I find that by concertedly refusing to work before 7:30without pay the five employees named in the Complaintengaged in concerted activities for the purpose of mutualaid and protection.2.The terminationsTegtmeyer's statements that if the employees went backto their cars they should "keep going" because they werethrough, and that they should consider themselves firedwere not mere invitations to quit. Tegtmeyer felt stronglythat the men had to be punished because of what appearedto him to be a too easy attitude about getting to work withpunctuality.At the same time he did not want thepunishment to result in delaying completion of the project,with possible loss to Respondent. To ensure the accom-plishment of this dual purpose, he drew the strongestweapon in his arsenal, not a threat of discharge, which themen would assume might or might not be carried out, but aMonday except insofar asBuns,when asked whether any of the employeeshad "ever" asked whether they could return to work, answered, "No."10 In its brief Respondent quotes the General Counsel to the effect thatthe five men were fired"in succession."However,the General Counselclarified his position on the next page of the transcript, where he pointed outthat no one started to walk out until the first four had all been told that theirrefusal to work without pay would mean they were fired. He then stated,"They all started walking out together " HERMAN BUNS & SONclear order that any employee's refusal to work withoutpay before 7:30 was to result simultaneously in hisautomatic discharge.Their acceptance of this severepenalty in preference to the mild financial loss involved inthedocking apparently surprised Tegtmeyer, and heattempted to persuade them to reconsider.Respondentcontends that this attempt demonstrates that the employ-ees had not been discharged but had quit. HoweverTegtmeyerstill insistedthat the men work up to 7:30without pay, and when they refused, he allowed thedischarges to stand.These conclusions are buttressed byTegtmeyer's own references on the following Monday tothe five men "fired" on Saturday, and byBuns' statementon Sunday that he considered Tegtmeyer right in discharg-ing them.The fact that Tegtmeyer's procedure accomplished themen's termination not by means of a further statement orother acts by him, but by the employees' own acts did notmake the termination a quit rather than a discharge. Theemployees had no intention to quit, or even to strike; theyproceeded from the jobsite directly to company headquar-ters to get the matter resolved. All they intended was torefuse to work prior to 7:30 without pay. The Board hasheld that an employer's order that all employees whowanted a union should get out of the plant constituted adischarge of all those who left after hearing the order. SeeQuest-ShonMark Brassiere Co., Inc.,80 NLRB 1149, 1151,enfd. 185 F.2d 285 (C.A. 2), cert. denied 342 U.S. 812. It isnot material that Clark and Johnson decided to walk off onthe basis of 'what the employees told them and beforehearing the order directly from Tegtmeyer. The Board hasindicated that in the case of an order of this kind it wouldfind a discharge with respect to employees who did nothear the order directly from Respondent but heard itrelated by employees who did hear it directly. SeeQuest-Shon Mark Brassiere Co., Inc., supra,at page 1152.Tegtmeyer's statement that if the men did not workimmediately they were discharged implied an order to getoff the project. The men were not required to putTegtmeyer to the test and risk prosecution for trespass orpossible loss of their status as employees by remaining onthe property after being discharged.I find that Tegtmeyer discharged Clark, Durgin, John-son,Moore, and Steiff. Since the reason he dischargedthem was that they engaged in concerted activities formutual aid and protection, I further find that Respondentthereby violated Section 8(a)(1) of the Act. SeeAblonPoultry & Egg, Company,134 NLRB 827, 829.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth insection III, occurring in connection with its operationsdescribed in section I, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDY405As I have found that Respondent has engaged in certainunfair labor practices,I recommend that the Board issuethe recommended Order set forth below requiring Respon-dent to cease and desist from said unfair labor practicesand to take certain affirmative action which will effectuatethe policies of the Act.I recommend that Respondent reinstateArthur L. Clark,John L. Durgin,Bobby J. Johnson,Daryl Moore, andRonnie R. Steiff to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,withoutprejudice to their seniority and other rights and privileges,and that they be made whole for any loss of earningssuffered by reason of the discrimination against them. Theemployees suffered no loss of pay up to 7:30 on August 28;notwithstanding Tegtmeyer's edict,Respondent,possiblyto avoid litigating a matter of no substantial consequencefinancially, has paid the men for that time in full. As to theperiod after 7:30 it is necessary to consider the question ofwhether the men's loss of earnings resulted from thediscrimination against them or from their concerted refusalto work. The men did not go out on a full-fledged strike. Sofar as they were concerned,they wished to withhold theirservices only up to 7:30, when their pay would begin; therecord is plain that they wished to work after that. Nordoes the fact that on Monday the employees picketed for acontract affect the amount of backpay.Consideration ofall the circumstances makes it appear highly unlikely thatthe employees would have struck or picketed if they hadnot been discriminatorily discharged;in fact Moore toldBunsthat they would picket if they could not work. If thereisany doubt in the matter, it must be resolved againstRespondent,since its unlawful discrimination has made itimpossible to ascertain even more definitely whether theywould have struck in the absence of the discrimination. SeeMerchandiser Press, Inc.,115 NLRB 1441, 1442. Accord-ingly, the amount of backpay to each employee shall be asum of money equal to what he would have earned fromAugust 28, 1971, to the date of Respondent's offer to himof reinstatement,'with interest at 6 percent per annum, lesshis net earnings during said period. SeeFirst National Bankof Omaha,171NLRB ' 1145, 1153. Backpay and interestshall be computed in accordance with the Board'susualpractice. SeeF.W.Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716. I furtherrecommend that Respondent preserve and, upon request,make available to the Board and' its agents,for examina-tion and copying, all payroll,time, work,accounts-receiva-ble, and other records to facilitate the computation ofbackpay due and to ensure the proper carrying out of thereinstatement provisions of the recommended Order.Uponthe basis of the foregoing findings of fact and onthe entire record in this case'Imake the following:CONCLUSIONS OF LAW1.Respondent,Herman Buns&Son, Inc., is engagedin commercewithinthe meaning of Section2(6) and (7) ofthe Act.2.Respondent is, and at all times material has been, anemployerwithin the meaning of Section 2(2) of the Act. 406DECISIONSOF NATIONALLABOR RELATIONS BOARD3.InternationalUnion of Operating Engineers, Local234, is a labor organization within the meaning of Section2(5) of the Act.4.By concertedly refusing to work without being paidfor the full-time work, Arthur L. Clark, John L. Durgin,Bobby J. Johnson, Daryl Moore, and Ronnie R. Steiffengaged in concerted activities for the purpose of mutualaid or protection within the meaning of Section 7 of theAct.5.By discriminatorily discharging Arthur L. Clark,John L. Durgin Bobby J. Johnson, Daryl Moore, andRonnieR.Steiffbecause they engaged in concertedactivities,Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.6.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 11ORDERRespondent,Herman Buns & Son, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminatingagainst them because they engage in concerted activitiesfor the purpose of mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)OfferArthur L. Clark, John L. Durgin, Bobby J.Johnson, Daryl Moore, and Ronnie R. Steiff immediateand full reinstatement to their former jobs, or if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges.(b)Notify any of the above-mentioned employees, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement as provided in this Orderinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Make whole the employees referred to in subpara-graph (a) in the manner set forth in section V of thisDecision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents, for examination, copying, andreproduction, all social security payment records, payrollrecords, time records, accounts-receivable records, and allother data necessary or helpful to analyze and compute thebackpay required by this Order and to ensure the properreinstatement of employees as required by this Order.(e) Post at its office in Britt, Iowa, copies of the attachednoticemarked "Appendix." 12 Copies of the notice, onforms provided by the Regional Director for Region 18,shall, after being signed by a representative of Respondent,be posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director for Region 18, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.1311 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,automatically become the findings,conclusions,and order of the Board, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading,"Posted byOrder ofthe National Labor Relations Board,"shall be changed to read,"Posted pursuant to the Judgmentof a UnitedStates Courtof Appealsenforcing an Order of the NationalLaborRelations Board."13 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify saidRegional Director for Region 18, in writing, within 20 daysfrom the date of thisOrder, whatsteps Respondent has takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Arthur L. Clark, John L. Durgin,Bobby J. Johnson, Daryl Moore, and Ronnie R. Steiffimmediate and full reinstatement to their former jobs,without prejudice to their seniority or other rights andprivileges, andWE WILL notify any of them presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.WE WILL pay the employees named above for anyloss of earnings sufferedas a resultof the discrimina-tionwhich the Board has found we practicesagainstthem.WE WILL NOT discharge employees because theyengage in concerted activities formutual aid orprotection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.HERMAN BUNS & SON, INC.(Employer)DatedBy(Representative)(Title) HERMAN BUNS & SON407This is an official notice and must not be defaced bying this notice or compliance with its provisions may beanyone.directed to the Board's Office, 316 Federal Building, 110This notice must remain posted for 60 consecutive daysSouthFourth Street,Minneapolis,Minnesota 55401,from the date of posting and must not be altered, defaced,Telephone 612-725-2611.or covered by any other material. Any questions concern-